IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


T. L. M.,                                 : No. 190 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
THE COURT OF COMMON PLEAS OF              :
CLINTON COUNTY, PENNSYLVANIA,             :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

       AND NOW, this 27th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.